DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/28/2022 was filed and is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13 is dependent on a cancelled base claim (claim 4), for examination purposes claim 13 will be interpreted to be dependent on claim 1.
Appropriate correction is required.
Response to Amendment
The amendments filed 01/28/2022 have been entered. Claims 1-3, and 5-20 remain pending in the application.  
Response to Arguments
Applicant's arguments filed 01/28/2022 have been fully considered but they are not persuasive. 
Applicant argues that the prior art of record fails to disclose the second plate as set forth in claim 1. Specifically, that Kong fails to disclose that the upper plate has different thicknesses, and that the upper plate includes a first region having a first thickness, the first region encompassing an optical axis, and a second region extending from the first region, the second region having a second thickness that is larger than the first thickness. Applicant further argues that Kong does not disclose that the upper portion of the surface of the first plate does not have a stepped upper surface. Examiner respectfully disagrees.
Regarding applicant’s argument that that Kong fails to disclose the limitations of claim 1, examiner notes that a first region is being interpreted as a region of the bottom face of plate 800 that is in contact with the fluid 830 and extends a displacement height in the vertical direction; and that a second region extends from that surface to the edges of the device and from the surface of the first region to the top of the plate. Regarding applicant’s argument that upper portion of the surface of the first plate does not have a stepped upper surface, examiner notes that the first plate 710 is formed substantially in a stepped form as the bottom edge extends past the top edge. 
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    291
    545
    media_image1.png
    Greyscale
It is also noted in Berge element 302 is has been formed with stepped portions on its upper surface. For these reasons the examiner maintains the rejection of claim 1 under U.S.C. 102 (a)(1). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Kong (US 2012/0113525, of record). 
Regarding claim 1, Kong discloses a liquid lens (see Fig 9), comprising: a first plate comprising a cavity in which a conductive liquid and a non-conductive liquid are disposed (see Fig 9; Para [0057]; a cavity in the container 700 comprises a first plate 710 with a cavity containing conductive and non-conductive liquids 820 and 830); a first electrode disposed on the first plate (see Fig 9; Para [0061]; a first electrode 730 is disposed on the first plate 710); a second electrode disposed under the first plate (see Fig 9; Para [0061]; a second electrode 750 is disposed under the first plate 710); a second plate disposed on the first electrode (see Fig 9; Para [0057]; second plate 800 disposed on the first electrode 730); and a third plate disposed under the second electrode (see Fig 9; Para [0060]; a third plate 810 disposed under the second electrode 750), wherein the second plate comprises: a first region having a first thickness (see Fig 9; Para [0057]; a first region corresponds to a center surface region of 800 in contact with the fluid of 830), the first region encompassing an optical axis (see Fig 9; region encompasses optical axis); and a second region extending from the first region (see Fig 9; Para [0057]; a second region extending from sed region and extends up encompassing the width of element 800), the second region having a second thickness that is larger than the first thickness (see Fig 9; second region is thicker than first), and wherein a location of an upper surface of the first region is lower than a location of an upper surface of the second region (see Fig 9; upper surface of first region is lower than upper surface of second region), and wherein an upper portion of the first plate that faces the second plate comprises a stepped portion (see Fig 9; the upper portion of the first plate 710 comprises 
    PNG
    media_image1.png
    291
    545
    media_image1.png
    Greyscale
a stepped portion).
Regarding claim 2, Kong discloses the liquid lens according to claim 1 (see Fig 9), wherein an entire area of a lower surface of the second plate is disposed in a same plane (see Fig 9; entire surface of the second plate 800 is disposed in the same plane).  
 Regarding claim 3, Kong discloses the liquid lens according to claim 1 (see Fig 9), wherein a lower surface of the first region and a lower surface of the second region are not disposed in a same plane (see Fig 9; lower surfaces of first region only includes the bottom face while second region include interior volume). 
Regarding claim 5, Kong discloses the liquid lens according to claim 1 (see Fig 9), wherein the first electrode is disposed on a lower surface of the second plate (see Fig 9; a first electrode 730 is disposed on a lower surface of the second plate 800). 
Regarding claim 8, Kong discloses the liquid lens according to claim 1 (see Fig 9), wherein, when the first region of the second plate swells upwards, a height of a peak of the first region is lower than a height of the upper surface of the second region (see Fig 9(c); Para [0058]; a height of a peak of the first region is lower than a height of the second region that extends from the first region towards the sides). 
Regarding claim 9, Kong discloses the liquid lens according to claim 1 (see Fig 9), wherein an interface formed between the conductive liquid and the non-conductive liquid is located on an inclined surface below the stepped portion (see Fig 9; Para [0057]; interface is located below the stepped portion).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 6, 10, 12-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kong (US 2012/0113525, of record) in view of Berge (US 2012/0026596, of record). 
Regarding claim 6, Kong discloses the liquid lens according to claim 1 (see Fig 9). Kong does not disclose wherein the first electrode is disposed to be exposed to the conductive liquid at the stepped portion of the first plate. Kong and Berge are related because both teach liquid lenses. 
Berge discloses a liquid lens (see Fig 3A) wherein the first electrode is disposed to be exposed to the conductive liquid at the stepped portion of the first plate (see Fig 3A; Para [0062]; electrode 316 is exposed to the conductive liquid at the stepped portion of the first plate) 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Kong with wherein the first electrode is disposed to be exposed to the conductive liquid at the stepped portion of the first plate for the purpose of improving the control of the fluid lens by removing any barrier to the flow of current through direct contact. 
Regarding claim 10, Kong in view of Berge discloses the liquid lens according to claim 14 (Kong: see Fig 9), wherein the stepped portion of the first plate is etched to a depth equal to a sum of a thickness of the second electrode and a thickness of the insulation layer (Kong: see Fig 9; Para [0057]; the step portion of the first plate is etched to allow for thickness of insulation layers 720 and 740 and second electrode). 
Regarding claim 12, Kong in view of Berge discloses the liquid lens according to claim 10 (Kong: see Fig 9), wherein the second plate is coupled to the first plate at the second region (Kong: see Fig 9; second plate is couple to first plate at the second region which extends laterally from the first). 
Regarding claim 13, as best understood, Kong discloses the liquid lens according to claim 1 (see Fig 9). Kong does not disclose wherein the second electrode is disposed to extend from a lower portion of the first plate to the stepped portion of the first plate along an inclined surface of the cavity. Kong and Berge are related because both teach liquid lenses. 
Berge discloses a liquid lens (see Fig 3A) wherein the second electrode is disposed to extend from a lower portion of the first plate to the stepped portion of the first plate along an inclined surface of the cavity (see Fig 3A; Para [0060-62]; electrode 320 extends from a lower portion of the first plate to the stepped portion along an incline) 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Kong with wherein the second electrode is disposed to extend from a lower portion of the first plate to the stepped portion of the first plate along an inclined surface of the cavity for the purpose of improving the control of the fluid lens by improving the positioning of the electrode so as to improve current transmission. 
Regarding claim 14, Kong in view of Berge discloses the liquid lens according to claim 13 (Berge: see Fig 3A), further comprising an insulation layer covering the second electrode not to be exposed to the conductive liquid and the non-conductive liquid (Berge: see Fig 3A; Para [0060]; the second electrode is not exposed to any of the liquids and has two insulation layers 305 and 306). 
Regarding claim 15, Kong in view of Berge discloses the liquid lens according to claim 12 (Kong: see Fig 9), wherein the first plate includes an open region defining the cavity (Kong: see Fig 9; open region defined as region exposed to plate 810), and wherein a diameter of an upper portion of the first plate that is etched is greater than a diameter of the open region (Kong: see Fig 9; Diameter of the first plate is greater in than that of the open region). 
Regarding claim 17, Kong in view of Berge discloses the liquid lens according to claim 15 (Kong: see Fig 9), wherein the diameter of the upper portion of the first plate that is etched is greater than a diameter of the first region (Kong: see Fig 9; the diameter of the upper portion of the first plate 710 is larger than that of the first region defined by 830). 
Regarding claim 18, Kong in view of Berge discloses the liquid lens according to claim 15 (Kong: see Fig 9), wherein a diameter of the first region is greater than the diameter of the open region (Kong: see Fig 9; diameter of first region 830 is greater than the diameter of the open region). 
Regarding claim 19, Kong discloses the liquid lens according to claim 1 (see Fig 9). Kong does not disclose a camera module, comprising: a liquid lens module including the liquid lens; a holder accommodating the liquid lens module; and a sensor board disposed under the holder, an image sensor being mounted on the sensor board. Kong and Berge are related because both teach liquid lenses. 
Berge discloses a camera module (see Fig 7; 702), comprising: a liquid lens module including the liquid lens (see Fig 7; Para [0108]; optical electro wetting device 704); a holder accommodating the liquid lens module (see Fig 7; Para [0108]; 704 is placed in a holding structure); and a sensor board disposed under the holder, an image sensor being mounted on the sensor board (see Fig 7; Para [0117]; image sensor 712 can be mounted below holder and together with sensor board 726). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Kong with a camera module, comprising: a liquid lens module including the liquid lens; a holder accommodating the liquid lens module; and a sensor board disposed under the holder, an image sensor being mounted on the sensor board for the purpose of Berge in order to improve liquid lens performance by proper installation of lens onto an optical device. 
Regarding claim 20, Kong in view of Berge discloses an optical device comprising the camera module according to claim 19 (Berge: see Fig 7; Para [0108]; optical device 700 contains camera module 702).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kong (US 2012/0113525, of record) in view of Berge (US 2012/0026596, of record) as applied to claims 6 above, and further in view of Karam (US 2014/0347741, of record). 
Regarding claim 7, Kong in view of Berge discloses the liquid lens according to claim 6. Kong in view of Berge does not disclose wherein the first electrode extends to a side surface of the stepped portion of the first plate to be exposed to the conductive liquid. Kong in view of Berge and Karam are related because both teach liquid lens. 
Karam disclose a liquid lens (see Fig 1) wherein the first electrode extends to a side surface of the stepped portion of the first plate to be exposed to the conductive liquid (see Fig 1; side surface of step of the first plate 104 is exposed to the conductive liquid 114). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Kong in view of Berge with wherein the first electrode extends to aside surface of the stepped portion of the first plate to be exposed to the conductive liquid of Karam for the purposes of improving the control of the fluid lens by removing any barrier to the flow of current through direct contact.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kong (US 2012/0113525, of record) in view of Batchko (US 2013/0176628, of record). 
Regarding claim 11, Kong discloses the liquid lens according to claim 1 (see Fig 9). Kong does not disclose wherein an upper surface of the second plate is concavely recessed to form an avoidance recess, and wherein the avoidance recess is positioned at the first region. Kong in view of Batchko are related because both teach liquid lenses. 
Batchko discloses a liquid lens (see Fig 36) wherein an upper surface of the second plate is concavely recessed to form an avoidance recess, and wherein the avoidance recess is positioned at the first region (see Fig 36; Para [0192]; axial support 12002 is concavely recessed and is at a first region which is the interior circle of element 27018). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Kong with wherein an upper surface of the second plate is concavely recessed to form an avoidance recess, and wherein the avoidance recess is positioned at the first region of Batchko for the purposes of preventing the deformable plate from contacting other lenses in the optical system. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kong (US 2012/0113525, of record) in view of Berge (US 2012/0026596, of record) as applied to claim 15 above, and further in view of Karam (US 2020/0003934, of record). 
Regarding claim 16, Kong in view of Berge discloses the liquid lens according to claim 15 (Kong: see Fig 9). Kong in view of Berge does not disclose wherein a diameter of the first region is greater than the diameter of the upper portion of the first plate that is etched. Kong in view of Berge and Karam are related because both teach liquid lenses. 
Karam discloses a liquid lens (see Fig 5) wherein a diameter of the first region is greater than the diameter of the upper portion of the first plate that is etched (see Fig 5; first region defined as area in 104 at the same height as electrode 116, diameter of first region is greater than an upper portion of the first plate 112 that is etched). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Kong in view of Berge with wherein a diameter of the first region is greater than the diameter of the upper portion of the first plate that is etched of Karam for the purposes of increasing the amount of light that can enter the device and improve image quality.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844. The examiner can normally be reached Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.A.S./Examiner, Art Unit 2872   


/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872